Citation Nr: 1618022	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2011 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral sensorineural hearing loss and assigned a 0 percent rating, effective March 3, 2011.  This matter further comes before the Board from an October 2011 rating decision in which the RO granted service connection for PTSD with alcohol abuse and dependence and assigned a 50 percent rating, effective March 3, 2011.

In March 2016 correspondence, the Veteran's attorney appears to raise a claim for service connection for an ear disorder.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to an increased evaluation for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric findings have shown that the Veteran has no more than Level III hearing acuity in the right ear, no more than Level II in the left ear, and did not have an exceptional pattern of hearing loss at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014)' 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a March 2011 letter.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  A VA examination was obtained in 2011 which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The VA examination report is therefore adequate for rating purposes.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The record reflects that in both of his substantive appeals, the Veteran requested a videoconference hearing before the Board.  The requested hearing was scheduled in December 2014, however, the Veteran did not report and had advised he was not able to appear because his employer would not allow him to take his scheduled time away from work.  He requested to have his hearing rescheduled, and in January 2015, finding good cause for his failure to report, the Board remanded this matter in order for the Veteran to be scheduled for another videoconference hearing.  The RO scheduled this hearing in March 2016 and sent a letter notifying the Veteran of this hearing, at his address of record.  The record reflects that the Veteran failed to report for the hearing in March 2016.  The hearing notice letter that was sent to him was returned marked "return to sender, not deliverable as addressed, unable to forward."  As there is no other address of record, and the Veteran has not contacted VA or provided a forwarding address, no further action is necessary.  The Board also notes that it sent the Veteran a letter to the same address of record, and this letter was also returned and marked "return to sender, unable to forward."  As such, the Board finds that the RO substantially complied with the January 2015 remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Claim for Higher Initial Rating

The Veteran contends he should be entitled to a compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Pure tone threshold average, as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the better ear and the poorer ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz  , and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

The most probative evidence of record consists of the VA audiological test of August 2011, at which time pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows:  30, 60, 50, and 35, for an average of 44, and for the left ear: 30, 50, 50, and 45, for an average of 44.  The speech recognition score, using the Maryland CNC Test, was 80 percent in the right ear, and 84 percent in the left ear.  Evaluating the VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment for the right ear is level III, and for the left ear is level II.  When these numeric designations for the right and left ears from the 2011 VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

The Board also notes that the provisions of 38 C.F.R. § 4.86, which address exceptional patterns of hearing loss, are not applicable.  This is because each of the thresholds is not 55 or more, or 30 or less at 1000 Hertz and 70 ore more at 2000 Hertz.  

In addition, the Board notes that the VA examiner in 2011 responded "yes" to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life including the ability to work.  The examiner was asked to describe the impact in the Veteran's own words and noted that Veteran reported difficulty understanding speech, hearing noise, and hearing high pitched sounds.  The Board also notes that even if this examiner's description of the functional effects of a Veteran's hearing disability was somehow defective, the Veteran would bear the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, neither the Veteran nor his representative alleged any prejudice caused by a deficiency in this VA examination. 

Consideration is given to the Veteran's competent statements, however, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  

The Board acknowledges that in a letter dated in March 2016, the Veteran's representative, on his behalf, claimed that the Veteran is entitled to a compensable rating because he wears hearing aids, has earaches and ear discharge.  The representative noted that the 0 percent rating was assigned based on audiology test results, but also claimed, citing 38 C.F.R. § 4.85, DC 6210, that the regulations provided higher evaluations where, in addition to hearing loss, there were additional symptoms such as pain and serous discharge in the affected ear.  The representative contended that if a compensable rating was not granted based on these arguments, an audiological examination should be scheduled to evaluate the current severity of the Veteran's hearing loss since the 0 percent rating was based on an August 2011 audiological test result.  The Board notes that service connection has been granted for bilateral hearing loss only, and there is no indication in the record that the Veteran's bilateral hearing loss manifests ear pain or discharge from either ear.  To the contrary, the most recent medical evidence dated through 2014 shows that objective examination of the ears within normal limits.  Accordingly, consideration under DC 6210 is not appropriate.  Additionally, with regard to the request to schedule a current examination, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  In this case there is no evidence that the Veteran's bilateral hearing loss has worsened since his 2011 VA examination.  The Veteran does not otherwise allege.  Thus, the duty to assist does not require a remand for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Accordingly, after review of the record the Board concludes that the Veteran's degree of hearing loss did not meet the standards for a compensable evaluation at any point.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered referral for extraschedular consideration.  However, in this case, the Board finds that the record does not show that the hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability symptoms of difficulty hearing.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85 , 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher evaluations available, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Remand is required regarding the Veteran's claim for an increased evaluation for service-connected PTSD to obtain clarification of conflicting findings.  At the most recent VA examination in September 2011, the examiner found that the Veteran's level of impairment with regards to all mental diagnoses was occupational and social impairment with reduced reliability and productivity.  The examiner also found, however, that there was severe occupational and social impairment, including his ability to shop independently and his ability to socialize and develop interpersonal relationships which were severely impaired.  Additionally, the examiner noted the Veteran had difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  As there is no additional VA examination in the subsequent almost five years, the severity of the Veteran's PTSD is unclear.  A current examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the Veteran's current symptoms due to the Veteran's PTSD by utilizing the appropriate Disability Benefits Questionnaire.  

Thereafter, the examiner must address the severity of the Veteran's PTSD for the entire appeal period, beginning in March 2011.  A full review of the lay and medical evidence of record must be conducted in order to provide such an opinion.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


